DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Regarding FIG. 16. Figure 16 needs to swap the hatching for items 5/5a to bring them in line with the prior figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17.  The term "predominantly" in claim 17 is a relative term which renders the claim indefinite.  The term "predominantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is unclear to the examiner as to what the requisite degree the interface dielectric material is predominantly GeO2.  Applicant’s originally filed specifications  {0079] states that the germanium can be 0% to 33%.  It is unclear how the interface dielectric material can be predominantly GeO2 if the germanium can be 0%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen et al (U.S. 2013/0292807), in view of Kil et al (U.S. 2006/0094199) and further in view of Kittl et al (U.S. 2016/0042956).

Regarding claim 1. Raisanen et al discloses a semiconductor device (FIG. 2) comprising:

a gate structure (FIG. 2; [0040] i.e. FIG. 2, a suitable gate electrode may be formed on second dielectric material 206, so that first dielectric material 204 and second dielectric material 206 act as a gate dielectric for a gate assembly that includes the gate electrode) comprising an interface dielectric material comprising germanium, oxygen and nitrogen ([0038], i.e. first dielectric material 204 comprises a continuous monolayer of SiGeONy) that is directly on the substrate (FIG. 1, item 202), a metal oxide layer (FIG. 2, item 204; FIG. 3B, item 318, i.e. more than one monolayer of first dielectric material is formed) directly on the germanium, oxygen, and nitrogen layer ([0038], i.e. first dielectric material 204 comprises a continuous monolayer of SiGeONy), a high-k dielectric layer (FIG. 2, item 206) comprising hafnium, aluminum, oxygen ([0039], i.e. second dielectric material 206 may include a high-K dielectric material. Non-limiting examples of second dielectric material 206 include HfOx, AlOx) on the interface dielectric material (FIG. 2, item 204) and a gate conductor ([0040], i.e. includes the gate electrode) present atop the high-k dielectric layer (FIG. 2, item 206), wherein the germanium in the interface dielectric material ([0038], i.e. first dielectric material 204 
a source region and drain region ([0040], i.e. source and drain regions) on opposing sides of the channel region ([0011], i.e. channel).
Raisanen fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen, wherein the germanium in the interface dielectric material has a higher concentration at an interface with the metal oxide layer.
Raisanen discloses hafnium oxide, aluminum oxide.
Raisanen fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
	It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Raisanen et al with the high-k dielectric layer comprising hafnium, aluminum and oxygen as disclosed by Kil et al.  The use of the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that 
Raisanen et al and Kil et al fail to explicitly disclose wherein the germanium in the interface dielectric material has a higher concentration at an interface with the metal oxide layer.
However, Kittle teaches wherein the germanium in the interface dielectric material (FIG. 6, item 400, IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106))  has a higher concentration at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) with the metal oxide layer (FIG. 6, item 400, IL top portion).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Raisanen et al in view of Kil et al with the wherein the germanium in the interface dielectric material has a higher concentration at an interface with the metal oxide layer as disclosed by Kittl et al.  The use of a treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) wherein the resulting IL 400 may be compound of substrate material, valence-3 

Regarding claim 5. Raisanen et al in view of Kil et al and Kittl et al discloses all the limitations of the semiconductor device of Claim 1 above 
Raisanen et al discloses wherein the source and drain regions are doped ([0040], i.e. source and drain regions)
Raisanen et al fails to explicitly disclose with an n-type dopant selected from the group consisting of antimony, arsenic and phosphorous.
However, it would have been obvious to one of ordinary skill in the art to have doped the source and drain with an n-type material such as antimony, arsenic and phosphorous as these are well known materials to dope n-type sources and drains for a p-type substrate for making field effect transistors. 

Regarding claim 7. Raisanen et al in view of Kil et al and Kittl et al discloses all the limitations of the semiconductor device of Claim 1 above.
Raisanen et al further disclose wherein interface dielectric material (FIG. 2, item 204) comprises (Si)GeO(N) ([0038], i.e. first dielectric material 204 comprises a continuous monolayer of SiGeONy).

Regarding claim 8. Raisanen et al in view of Kil et al and Kittl et al discloses all the limitations of the semiconductor device of Claim 1 above.
Raisanen et al further disclose wherein germanium containing material (FIG. 2, item 202) is germanium, silicon germanium or a combination thereof ([0038], i.e. Ge, SiGe substrate).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kittl et al (U.S. 2016/0042956), and further in view of Kil et al (U.S. 2006/0094199).

Regarding claim 17. Kittl et al discloses a gate material stack comprising:
a gate structure (FIG 6) present on a germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), the gate structure (FIG 6) comprising an interface dielectric material (FIG. 7, item 400 IL bottom layer) comprising predominantly of GeO2 ([0025], i.e. IL may comprise GeO2) that is directly on the germanium containing channel (FIG. 6, item 200), a metal oxide layer (FIG. 6, item 400 IL top portion; [0022], i.e. substantially a valence-3-metal oxide on top) directly on the interface dielectric material (FIG.6, item 400 IL bottom portion; [0022], i.e. i.e. with substantially a substrate material oxide in the lower portion), a high-k dielectric layer (FIG. 6, item 500) comprising hafnium, aluminum and oxygen ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate, or combinations therein) on the metal oxide (FIG. 6, item 400 IL top portion), and a gate conductor (FIG. 6, item 600) present atop the high-k dielectric layer (FIG. 6, item 500)
wherein the germanium in the interface dielectric material (FIG. 6, item 400, IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106))  has a higher concentration at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) with the metal oxide layer (FIG. 6, item 400, IL top portion).
Kittl discloses hafnium oxide, aluminum oxide, and combinations therein.
Kittl fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
.

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. 
Regarding 112 rejections.
Applicant has amended claims to overcome the 112 rejection of the prior office action.
Therefore, 112 rejections have been obviated.

Regarding claims.
Applicant’s arguments with respect to claim(s) 1, 5, 7, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/S.E.B./           Examiner, Art Unit 2815         


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893